Title: From Thomas Jefferson to Anthony G. Bettay, 18 February 1808
From: Jefferson, Thomas
To: Bettay, Anthony G.


                  
                     Sir 
                     
                     Washington Feb. 18. 08.
                  
                  I have duly recieved your letter of Jan. 27. with respect to the silver mine on the river Platte, 1700 miles from St. Louis, I will observe that in the present state of things between us and Spain, we could not propose to make an establishment at that distance from all support. it is interesting however that the knolege of it’s position should be preserved, which can be done either by confiding it to the government, who will certainly never make use of it without an honorable compensation for the discovery to yourself or your representatives, or by placing it wherever you think it safest.
                  I should be glad of a copy of any sketch or account you may have made of the river Platte, of the passage from it’s head across the mountains, and of the river Cashecatungo which you suppose to run into the Pacific. this would probably be among the first exploring journies we undertake after a settlement with Spain, as we wish to become acquainted with all the advantageous water connections across our Continent.
                  I shall be very glad to recieve some seed of the sick nettle which you describe, with a view to have it raised and it’s uses tried. I have not been able to find that any of your delegates here has recieved it. if you would be so good as to send me a small packet of it by post it will come safely; and I will immediately commit it to a person who will try it with the utmost care. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               